Case: 7:19-cv-00074-HRW Doc #: 18 Filed: 11/04/20 Page: 1 of 1 - Page ID#: 2818




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  at PIKEVILLE

Civil Action No. 19-74


GORDON BOLLING,                                                              PLAINTIFF,




v.
                                       JUDGMENT



ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                           DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     the administrative decision is AFFIRMED and judgment is entered in favor of the
             Defendant;
      B.     the Plaintiff=s Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.


      November 4, 2020.
